Name: Commission Regulation (EEC) No 2944/93 of 25 October 1993 amending Commission Regulation (EEC) No 1839/92 with regard to control documents for shuttle services with accommodation and for occasional services
 Type: Regulation
 Subject Matter: transport policy;  land transport;  organisation of transport
 Date Published: nan

 No L 266/2 Official Journal of the European Communities 27. 10 . 93 COMMISSION REGULATION (EEC) No 2944/93 of 25 October 1993 amending Commission Regulation (EEC) No 1839/92 with regard to control' documents for shuttle services with accommodation and for occasional services 2. in Article 1 (2), the following is added : The Member States shall adopt all necessary measures for adapting these requirements to computerized processing of waybills.' ; 3 . Article 2 is deleted ; 4. Article 3 ( 1 ) is replaced by the following : ' 1 . The book provided for in Article 1 shall be made out in the name of the carrier ; it may not be trans ­ ferred.' ; 5 . Annexes I and la of Regulation (EEC) No 1839/92 are replaced respectively by Annexes I and la of this Regulation ; 6. Annexes II and Ha of Regulation (EEC) No 1839/92 are deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 684/92 of 16 March 1992 on common rules for the international carriage of passengers by coach and bus ('), and in parti ­ cular Article 11 thereof, Having consulted the Member States in accordance with the abovementioned provision, Whereas the Commission adopted Regulation (EEC) No 1839/92 of 1 July 1992 laying down detailed rules for the application of Council Regulation (EEC) No 684/92 as regards documents for the international carriage of passengers (2), the latter Regulation laying down a stan ­ dard passenger waybill for occasional international services and another for international shuttle services with accommodation ; Whereas it is necessary to standardize, for reasons of simplicity, the control documents laid down by Regula ­ tion (EEC) No 684/92 with regard to occasional interna ­ tional services and shuttle services with accommodation ; Whereas the Member States need time to have the new documents printed and distributed, Article 2 In the case of shuttle services with accommodation or of occasional services, Member States may authorize the use of the waybills drawn up in accordance with the provi ­ sions of Commission Regulations (EEC) No 101 6/68 (3) and (EEC) No 11 72/72 (4) until 28 February 1994 at the latest, provided that they are amended legibly, indelibly and in an appropriate manner, insofar as is necessary, in order to comply with the provisions of Regulations (EEC) No 684/92 and (EEC) No 1839/92. Member States may also authorize, until 28 February 1994 at the latest, the use of waybills drawn up in accordance with the repealed or amended provisions of Regulation (EEC) No 1839/92. The other Member States shall accept these documents on their territory until 28 February 1994. HAS ADOPTED THIS REGULATION : Article 3 Member States shall take the necessary measures to implement this Regulation . They shall inform the Commission thereof. Article 1 Regulation (EEC) No 1 839/92 is amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The control document for shuttle services with accommodation, as defined in Article 2 (2.2) of Regula ­ tion (EEC) No 684/92, and for occasional services, as defined in Article 2 (3.1 ) (a), (b), (c) and (d) of this Regulation, shall take the form of the passenger waybill and the set of translations of the waybill . The waybill shall be in the form shown at Annex I to this Regulation.' ; Article 4 This Regulation shall enter into force on 1 January 1994. (') OJ No L 74, 20. 3 . 1992, p . 1 . 0 OJ No L 187, 7. 7. 1992, p . 5. (3) OJ No L 173, 22. 7 . 1968, p. 8 . (4) OJ No L 134, 12. 6 . 1972, p. 1 . 27. 10 . 93 Official Journal of the European Communities No L 266/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1993 . For the Commission Abel MATUTES Member of the Commission class="page"> ANNEX £ ANNEXI WAYBILL No Light green paper - A4 SHUTTLE SERVICES WITH ACCOMODATION and OCCASIONAL SERVICES A. COMMON PROVISIONS (Each item, if necessary, can be completed on a separate sheet) (tick the appropriate box and add the further details required ) B. SHUTTLE SERVICES WITH ACCOMMODATION min . 80 % of passengers with accommodation C. OCCASIONAL SERVICES 27. 10 . 93 Official Journal of the European Communities No L 266/7 ANNEX I A First flyleaf (Paper  A4) To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishment Competent authorityISSUING STATE International distinguishing sign  (') BOOK No of waybills for shuttle services with accommodation for international occasional services carried out by coach and bus between Member States issued on the basis of Regulation (EEC) No 684/92 to (Surname and first name or trade name of carrier) (Full address and telephone number) (Place and date of issue) (Signature and stamp of issuing authority or organ ­ ization) (') Belgium (B), Denmark (DK), Germany (D), Greece (GR), Spain (E), France (F), Ireland (IRL), Italy (I), Luxembourg (L), Netherlands (NL), Portugal (P), United Kingdom (GB). No L 266/8 Official Journal of the European Communities 27. 10 . 93 Second flyleaf (To be worded in the official language(s) or one of the official languages of the carrier's Member State of establishment) Important notice A. COMMON PROVISIONS FOR SHUTTLE SERVICES WITH ACCOMMODATION AND FOR OCCASIONAL SERVICES 1 . This waybill shall be valid for the entire journey. 2. The waybill enables the holder to carry out international shuttle services with accommodation, international occasional services, and also to carry out local excursions in a Member State other than the one in which they are established. Such local excursions are only for non-resident passengers previously transported by the same carrier on an international shuttle service with accommodation or an international occasional service . The same vehicle or another vehicle from the same carrier or group of carriers must be used. 3. The waybill shall be filled in duplicate, either by the carrier or by the driver for any journey carried out in the form of a shuttle service with accommodation or in the form of an interna ­ tional occasional service before the beginning of each journey. Local excursions shall be filled in before the departure of the vehicle for the excursion in question. The driver shall keep the original on board the vehicle for the duration of the journey and it shall be presented whenever requested by enforcement officials . 4. The driver shall return the waybill to the carrier at the end of the journey in question . The carrier is responsible for keeping the documents. They shall be filled in legibly, in indelible letters. 5. In the case of a shuttle service with accommodation or an occasional service provided by a group of carriers acting on behalf of the same contractor, and in cases where the travellers catch a connection en route with a different carrier of the same group, the original of the waybill shall be kept on the vehicle carrying out the service . A copy of the waybill shall be kept at the base of each carrier involved and a copy shall be sent to the authorities of the Member State of establishment of the managing carrier in the month following the one in which the service was carried out, except where the Member State has exempted its carriers from this obligation in respect of one or more Member States. Third flyleaf B. SHUTTLE SERVICES WITH ACCOMMODATION 1 . By virtue of Article 2 (2.1 ) and (2.2) of Regulation (EEC) No 684/92, shuttle services with accommodation are services organized to carry, by means of repeated outward and return jour ­ neys, groups of passengers assembled in advance from a single area of departure to a single area of destination. Area of departure and area of destination mean respectively the place where the journey begins and the place where the journey ends, together with, in each case, localities within a radius of 50 km. The areas of departure and destination and the additional picking-up and setting-down points may be within the territory of one or more Member States . A group assembled in advance is a group for which a body or person responsible in accordance with the rules of the State of establishment has taken charge of conclusion of the contract or collective payment of the services or has received all reservations and payments before the date of departure . 2. Shuttle services with accommodation shall include, in addition to transport, accommodation for at least 80 % of the passengers with or without meals, at the place or destination and, where necessary, during the journey and the duration of the passengers' stay at the place of destination shall be at least two nights. 27. 10 . 93 Official Journal of the European Communities No L 266/9 3. In accordance with Article 14 ( 1 ) of Regulation (EEC) No 684/92, passengers using a shuttle service shall throughout their journey possess transport tickets, either individual or collective, which indicate :  the points of departure and destination,  the period of validity of the ticket, and  the price of transport, the total price of the journey including accommodation, and details of the accommodation. C. OCCASIONAL SERVICES 1 . Article 11 ( 1 ), in conjunction with Article 4 ( 1 ) of Regulation (EEC) No 684/92 state that in the case of occasional services, the following services shall be carried out under cover of a control document, namely the services defined in Article 2 (3.1 ) (a) to (c) of the Regulation : (a) tours, that is to say services whereby the same vehicle is used to carry one or more groups of passengers previously assembled where each group is brought back to its place of depar ­ ture ; (b) services :  which are carried out for groups of passengers previously assembled, where passengers are not brought back to their points of departure in the course of the same journey, and  which also cover, in those cases where there is a stay at the place of destination, accom ­ modation or other tourist services not ancially to carriage or accommodation ; (c) services organized on the occasion of special events such as seminars, conferences and cultural or sporting events ; (d) the services listed below : (i) closed-door tours, i.e. services carried out using the same vehicle, which transports the same group of passengers throughout the journey and brings them back to their place of departure ; (ii) services involving a laden journey from a place of departure to a place of destination followed by an empty journey to the vehicle's place of departure ; (iii) services preceded by an empty journey from one Member State to another Member State within the territory of which travellers are picked up, provided that those travel ­ lers :  are grouped by transport contracts concluded before their arrival in the country in which they are picked up, or  have previously been brought by the same carrier, under the conditions set out in (d) (ii), to the country in which they are again picked up and are transported out of that country, or  have been invited to another Member State, the transport costs being borne by the person inviting them. The passengers must form a homogeneous group which must not have been formed solely with a view to the journey in question. A group assembled in advance is a group for which a body or person responsible, in accordance with the rules of the State of establishment, has taken charge of conclusion of the contract or collective payment of the services or has received all reservations and payments before the date of departure, and which consists of :  either at least 12 people,  or a number of people making up at least 40 % of the vehicle's capacity excluding the driver (Article 2 (3.2)). 2. Occasional services shall not cease to be occasional services solely because they are provided at certain intervals'.